Please accept my warmest congratulations, Sir,
upon your election to preside over the General Assembly at
its forty-eighth session. I am certain that your election will
contribute to its success.
This session of the General Assembly takes place two
years before we are to celebrate the Organization’s fiftieth
anniversary. We long had to navigate through the stormy
waters of the cold war and ideological confrontation. It was
not an easy task. However, today’s world is different from
that of the signatories of the United Nations Charter. East-
West détente has given us renewed hopes, though we have
still not won the war against poverty and social
marginalization. Our main goal should be to make those
hopes a reality, if we wish to build a society where not only
a just peace but peaceful justice prevail.
Obviously, the reorganization of the Security Council
is not an easy task, and it becomes even more difficult if we
take into account the fact that, since the very moment the
San Francisco Charter was signed, the Council has been
made up of permanent and non-permanent members, and that
the right of veto extended to the permanent members has
given rise, among other things, to their being accused, with
some justification, of attacking the principle of the legal
equality of States.
The Republic of Panama is of the opinion that if the
Security Council is to be reorganized, the reorganization
must be carried out in such a way that the representation on
the Council of all United Nations Members is equitable.
Therefore, any reorganization must promote fair participation
for the developing States, as the situations that used to be
given as explanations for the way the Council was composed
and for the right of veto have disappeared now that there is
East-West détente.
Drug addiction has become the main scourge of
humanity. The Republic of Panama, like all States, therefore
has the duty to repress drug trafficking and the resulting
money-laundering activities on its territory, and to help
repress these illegal activities in all States. Panama, aware
of these responsibilities and of the fact that the effective
repression of drug-related crimes makes international
cooperation necessary, on 11 April 1991 Panama and the
United States of America signed a Treaty on Mutual
Assistance in Criminal Affairs, which was ratified by the
Panamanian Legislative Assembly on 11 July 1991. The
Treaty is currently awaiting the consent of the United States
Senate before the effects we expect from it can begin to be
felt.
On 1 March 1993, Panama and the United Kingdom of
Great Britain and Northern Ireland signed the Agreement on
Mutual Legal Cooperation on Drug Trafficking, which must
first be approved by the Panamanian Legislative Assembly
before it too can be ratified. In addition, and at Panama’s
Forty-eighth session - 5 October l993 5
request, the Central American countries have agreed to sign
a similar treaty, which will be opened to accession by all the
Latin American countries. Also, the Panamanian Executive
Branch has submitted the United Nations Convention against
Illicit Traffic in Narcotic Drugs and Psychotropic Substances
to the Panamanian Legislative Assembly for its
consideration; we are convinced that, once it is ratified, we
shall have at our disposal a valuable instrument in our
struggle against drug-related crime.
Human rights and fundamental freedoms do not come
as a generous concession from a State or its authorities.
They are inherent to the human person, regardless of
political, social, racial, religious or any other factor. Those
rights and freedoms are therefore inseparable, and must be
recognized and respected. The fact that those rights and
freedoms are inherent to the human person affords them a
universality and indivisibility that must be strengthened.
Violations of human rights and fundamental freedoms
do not only attack the person whose rights and fundamental
freedoms have been trampled on; they also attack
institutional stability, the constitutional order and the rule of
law. This is so because the person whose rights and
freedoms have been disregarded is inclined towards
insurrection or at least towards personal revenge, the private
vengeance of the eye-for-an-eye principle.
Respect for human rights and fundamental freedoms, or
violations of them, must therefore be examined not only as
a problem that affects individual interests but rather in a
much wider context, as a problem that affects society in
general. This is why most of the insurrections, rebellions
and fratricidal conflicts have their origins in violations of
human rights and fundamental freedoms to the detriment of
large swathes of the population. Such violations often stem
from a lack of democracy, from the absence of the rule of
law, from extreme poverty and from social marginalization.
While on the subject of lack of democracy, I wish to
state that, under the United Nations Charter, a purpose of
this Organization is
"To develop friendly relations among nations based
on respect for the principle of equal rights and
self-determination of peoples ...".
In conformity with the principle of self-determination, all
countries can adopt the form of government that best suits
them. However, by allowing dictatorial regimes to exist, the
international community takes away all the principle’s force.
The thing is that sovereignty - and the same can be said
of self-determination - can be harmed otherwise than by the
acts of outside States. They can also be violated by a
State’s own nationals, when they place themselves above the
popular will, as has often occurred; dictatorships have
disregarded just this principle of self-determination and have
so violated human rights. This is so because the only source
of public power is the people.
When a dictatorship disregards the principle of self-
determination or the peoples’ sovereignty - which occurs
every time a people is denied its inalienable right to adopt
the form of government that best suits its interests - it
violates sovereignty, and the principle of self-determination,
inasmuch as the State’s power to act does not have its
source in the people: it has its source in those who hold
public power with no more legitimacy - if it can be called
"legitimacy" - than the force of arms. In addition, when a
dictatorship disregards human rights, it deprives the
inhabitants of the State, the people, from whom sovereignty
and self-determination flow, of rights that every State must
accord its citizens simply because they are human persons.
I have allowed myself to briefly address the principle of
self-determination because I am convinced that a clear
understanding of this principle will contribute towards
strengthening its legal force, to the benefit of democracy and
the rule of law.
The situation Haiti is going through is worrying. The
Governors Island Agreement provides that, by the 30th of
this month, the constitutional President, Jean-Bertrand
Aristide, must once again occupy the presidential throne.
However, the de facto Government would appear to be more
intent on provoking violence than promoting the re-
establishment of the constitutional order. Since 3 July,
11 people have been given their quietus, including the pro-
democracy activist Antoine Izmeri, whose struggle merits
recognition throughout the Americas.
The Republic of Panama believes that the agreement
between the constitutional Government and the chief of the
Haitian Army must be fulfilled, and hopes that the
Organization, striving to live up to the principles that inspire
it, will ensure that it is.
Recognition of the State of Israel within secure and
recognized borders and the establishment of a Palestinian
State are acts of justice restored which international peace
and security make essential. Therefore, the Republic of
Panama cannot be indifferent to the Declaration of Principles
signed by Israel and the Palestine Liberation Organization
6 General Assembly - Forty-eighth session
(PLO) on 13 September, or to the agreement on provisional
autonomy for the Gaza Strip and Jericho.
Since the formation of the State of Israel, Israelis and
Palestinians have been victims of all the damage that
incomprehension and intolerance can cause. The
confrontational relationship between these two peoples
blinded by hatred is summarized in the 45 years of tears,
pain and death. However, the wars and exoduses of 1948,
1956, 1967 and 1973, with their consequences of grief and
suffering, should now serve as evidence of the benefits of
peace. Therefore, a peace agreement between Israelis and
Palestinians should become a goal for the United Nations.
The atmosphere of détente to which I have already
referred should foster the universality of representation in
this multilateral Organization. Consequently I am gratified
to see that many States that have never traditionally had an
active international life, such as Andorra, Liechtenstein,
Monaco and San Marino - to mention only a few States
enclaved in the European continent - have felt the need to
join and support us in the important tasks we are resolved to
accomplish. It is in that spirit of universality that Panama
has supported and continues to support the initiative
designed to study now and in the future, with innovative
ideas and goodwill, the situation of the largest human group
that has no voice in this body: the 21 million inhabitants of
the island of Taiwan.
The Central American countries are striving to build a
peaceful, free, democratic and developing region. For that
reason, the efforts to bolster peace that have been initiated
require actions capable of solving our economic, social,
cultural and humanitarian problems in order to strengthen
our peoples’ faith in democracy.
The endeavours to achieve democracy, national
reconciliation and development in the region are obvious.
But in order to continue making these efforts we require the
cooperation of all States that believe in democracy, justice
and freedom. Therefore, associating myself with the
initiative presented by the Ibero-American Heads of State
and Government in Salvador, Brazil, I call on States and
international organizations to cooperate effectively with the
Central American Integration System (SICA) so that it can
promote and strengthen sustained subregional cooperation
and attain its fundamental goal.
The ability of we who inhabit the vast territories south
of the Rio Bravo to communicate with each other and with
Spain in the same language - a Nicaraguan poet once called
them the countries that love Christ and speak Spanish - has
created an Ibero-American community which today, in
meetings of Heads of State and Government, and together
with Brazil and Portugal, is determined to focus its strength
on the future, guided by the desire to take full advantage of
the similarities which bring us together to consolidate
opportunities for cooperation and solidarity.
This should be gratifying to the whole of the
Ibero-American community, since our faith in the future is
becoming increasingly obvious at each Summit. The first
Summit, in Guadalajara, created the forum of Heads of State
and Government; at the second and third Summits, in
Madrid and Salvador, respectively, we saw the initial results
of these commendable initiatives. It is also appropriate here
to note that the Final Document of the third Summit states:
"Without prejudice to the spheres of competence of
specialized international forums, the United Nations
General Assembly should focus its international
development cooperation policy on securing greater
access for developing countries to world markets,
adequate forms of finance and modern technology.
This will make it possible to overcome the obstacles to
development and, while benefiting the developing
countries, will also open up economic opportunities for
the industrialized countries, thereby easing the
migratory pressures exerted on them by those
legitimately seeking ways to improve their standard of
living." (A/48/291, para. 14)
I would feel most fortunate if the General Assembly
were to listen attentively to the demands of the
Ibero-American community, which feels that most of the
products of its member States have been repeatedly denied
increased access to markets which have been traditionally
accessible, as in the case of bananas in the European
Community, as well as access to financing and modern
technology. For our part, the Ibero-American States should
be resolved to put our financial situations in order and not
depend on the marketing of a few products, and we should
improve the quality of our educational systems, in order to
attain greater economic stability. The Ibero-American
countries should also resolve to turn the cooperation and
solidarity mentioned in the Final Document into sincere and
honest cooperation and solidarity, and not mere rhetoric, as
is so often the case. Only in that way will we be able to
profit to the full from the affinities that we share.
Panama will be the host country of the Summit of the
Ibero-American Heads of State and Government in the year
2000. This event will unquestionably have great significance
for my country. It will take place precisely at a time when
Forty-eighth session - 5 October l993 7
the Panamanian people have attained their most important
legal and political objective: recovering their rights over the
Panama Canal and freeing their territory from the
jurisdictional limitations imposed by the ill-fated Hay-Bunau
Varilla Treaty. That is so because the present Panama Canal
Treaty will expire on 31 December 1999. Consequently, the
Republic of Panama will then manage, operate and maintain
the Panama Canal. All the real estate, fixture improvements
and equipment that the United States of America will be
using until the end of the validity of the Treaty will revert
to Panama. One of the Panamanian people’s greatest wishes
will thus come true on 31 December 1999.
However, as important as achieving this legal and
political objective may be, it is the good or bad use we make
of the Canal and the areas that revert to us that will mark
our future in a positive or negative way. Thus, it is our duty
as a nation to manage the Canal wisely and to use in the
best possible way the areas that revert to us.
For that reason Law No. 5 of 1993 created the
Authority of the Panamanian Interoceanic Region, with the
objective of improving the use of the assets that are
reverting and will revert to Panama between now and the
year 2000. Similarly, on 6 September 1993 a draft bill for
constitutional reform was submitted to the Panamanian
Legislative Assembly; it is designed to add a new article to
Panama’s political Constitution which will create the Panama
Canal Authority, whose main function will be to manage and
operate the Canal. That will ensure that the Authority will
not be affected by any political shifts. Thus, the Republic
of Panama is preparing to manage, operate and maintain the
Panama Canal from 31 December 1999. This task will be
all the easier because the current Canal Administrator, and
87.7 per cent of the Panama Canal Commission employees
are Panamanians, not counting those with dual nationality.
On the basis of the Panama Canal Treaty, Panama and
the United States agreed in 1982 to create the Preparatory
Commission to prepare the points of reference for the
feasibility studies of a sea-level canal in Panama and other
alternatives to the Panama Canal. They also agreed to invite
Japan to be a full member of this Commission, an invitation
Japan accepted. These three States created the Commission
for the Study of Alternatives to the Panama Canal.
On 20 September last, this Commission presented its
final report, a Joint Statement of Commission Members,
which indicates that the "current Panama Canal with the
widening of the Gaillard Cut seems to be able to meet the
needs of international maritime trade until the end of the
second decade of the twenty-first century. However," the
statement continues, "before the year 2000 measures should
be taken to prepare the canal for the time when the current
Panama Canal will not be able to take care of the projected
traffic." Such measures include "future studies to firmly
establish the dates when improvements will become
necessary in order to start planning the required
environmental studies involved in the final engineering
design and the initiation of the construction".
According to the aforementioned report, the results of
the study indicate that the alternative of high-level locks,
with one lane of maritime traffic at the Gaillard Cut,
operating jointly with the current canal and capable of
handling ships of 200,000 dead-weight tonnage, is
marginally feasible.
In order to handle the projected traffic with the same
efficiency during the twenty-first century as it has been
handled since the opening of the Canal on 15 August 1914,
if not with even greater efficiency, the aforementioned
system of high-level locks will have to be built in time to
begin operating by the year 2020. As it does not have the
necessary resources to complete such a project, Panama
believes that the cooperation of the members of the
international community - primarily those who use the Canal
- is essential. We hope to receive that cooperation, for the
sake of the well-being of the Panama Canal users who so
urgently require it.
At the beginning of my statement I referred to the fact
that we are two years from the golden anniversary of this
Organization. We should prepare to celebrate that great
event by affirming, as its founders in San Francisco wished,
"faith in fundamental human rights, in the dignity and worth
of the human person, in the equal rights of men and women
and of nations large and small" and by promoting "social
progress" and "better standards of life in larger freedom".
